770 So.2d 189 (2000)
Timothy BRAZELL, Appellant,
v.
STATE of Florida, Appellee.
No. 2D00-2975.
District Court of Appeal of Florida, Second District.
September 27, 2000.
PER CURIAM.
Timothy Brazell appeals the denial of his motion seeking additional jail credit filed pursuant to Florida Rule of Criminal Procedure 3.800(a). We reverse and remand because the trial court erred in denying Brazell's motion as successive.
Although Florida Rule of Criminal Procedure 3.800(a) does not prohibit the filing of successive motions, a defendant is not entitled to successive review of a specific issue which has already been decided. See Price v. State, 692 So.2d 971 (Fla. 2d DCA 1997). The trial court denied Brazell's motion as successive because Brazell had previously filed a motion requesting additional credit for time he spent in a drug treatment program.
However, Brazell raises an additional issue in his current rule 3.800(a) motion, which the trial court failed to address. Brazell asserts that he is entitled to credit for time he spent in jail waiting for a bed space to become available at the drug treatment program. This specific issue was not previously decided. Accordingly, we reverse and remand for further proceedings. On remand, the trial court shall determine whether the court records demonstrate that Brazell was actually incarcerated in the county jail while awaiting a bed space in the drug program, and if he is entitled to additional credit for this time period. The trial court may consider and examine the jail records in making this *190 determination. See Hidalgo v. State, 729 So.2d 984 (Fla. 3d DCA 1999).
Reversed and remanded.
BLUE, A.C.J., and CASANUEVA and STRINGER, JJ., Concur.